Citation Nr: 0900217	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3. Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD


R. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  He was stationed in Vietnam from April 1965 
to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision dated in March 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

In a June 2004 administrative decision the RO denied the 
veteran's claim for TDIU.  The veteran filed a timely notice 
of disagreement (NOD) in May 2005.  The record reflects that 
the RO has not issued the requisite statement of the case 
(SOC) with respect to this issue pursuant to 38 C.F.R. § 
20.200, and therefore, the Board must remand this issue for 
proper issuance of an SOC, and to provide the veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1. In a May 2002 rating decision, the RO denied the veteran's 
claim for service connection for PTSD; the veteran filed an 
NOD but did not timely perfect his appeal.

2. Evidence received since the May 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, i.e., the 
identification of specific stressors that, if verified, could 
substantiate the veteran's claims.  It therefore raises a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1. The May 2002 RO decision that denied the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence received since the May 2002 rating decision is 
new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for PTSD 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. New and Material Evidence

If a veteran does not file an NOD with the RO decision within 
the applicable time period, 38 U.S.C.A. § 7105(c) provides 
that such a decision "shall become final and the claim will 
not thereafter be reopened or allowed. . . ."  38 U.S.C.A. § 
5108, however, provides an exception to this rule by 
requiring the Secretary to reopen a claim that has been 
finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The veteran filed his claim in December 2002, that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

In May 2002, the RO rendered a decision denying the veteran's 
claim for service connection for PTSD, and it supplied a 
notice of this decision as well as an enclosure with notice 
of his appellate rights.  The veteran thereafter submitted a 
timely NOD, after which the RO issued an SOC.  The veteran 
did not timely perfect his appeal with the submission of a 
substantive appeal or its equivalent.  As such, the May 2002 
rating decision became "final" within the meaning of 38 
U.S.C.A. § 7105(c).  

Evidence submitted since the May 2002 rating decision 
includes statements by the veteran concerning his averred 
stressors.  In his May 2003 NOD, he stated that while his MOS 
was that of field wireman, he also pulled perimeter 
bunker/outpost guard duty at night and convoy duty between Cu 
Chi and Tay Nihn on the Cambodian border.  The veteran 
contends that he was subjected to small arms fire, as well as 
mortar and rocket attacks, during these assignments.  The 
veteran also provided the name of a friend whom he claimed 
was killed in Vietnam in July 1966.  Finally, the veteran 
claimed that he was subjected to racial slurs from other 
soldiers while in Vietnam.  He described one incident where 
he almost "cut a guy's throat" and claimed that afterwards 
he was told he "needed help."  In April 2004, he stated 
that he saw dead and maimed bodies.  In August 2004, he 
stated that he camped out with Vietnamese soldiers, and that 
one of the soldiers "went out on patrol and came back 
dead."  And in July 2006 correspondence, the veteran made 
the following statement:

My PTSD was caused by witnessing death and 
destruction of fellow soldiers, enemy and 
civilians.  Of recurring harassing fire, mortar 
attacks, etc.  I was fearful and was exposed daily 
to being killed.

This evidence is both new, in that it was not previously of 
record.  It is also material in that it, when combined with 
the other evidence of record-including service personnel 
records which reflect the units to which the veteran was 
assigned-the newly submitted provides a basis upon which the 
veteran's averred stressors may be corroborated.  See 38 
C.F.R. § 3.156(a).  The newly submitted evidence thus raises 
a reasonable possibility of substantiating the claim.


ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for PTSD is 
reopened.  To this extent only, the claim is granted.


REMAND

By this decision, the Board has reopened the previously 
denied claim for service connection for PTSD.  The veteran 
has submitted additional evidence concerning his averred 
stressors.  Remand is required to make all attempts to verify 
the veteran's stressors.

In addition, the Board notes that the veteran's claim has not 
been developed in keeping with Pentecost v. Principi, 16 Vet. 
App. 124, 128-9. (2002). The veteran has additionally raised 
the issue of stressors involving personal harassment.  See 
Patton v. West, 12 Vet. App. 272 (1999).

As noted above, the veteran filed a timely NOD to the June 
2004 administrative decision denying entitlement to TDIU.  
However, the RO has not yet issued an SOC.  This must be 
done.  See  Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide all appropriate VCAA notice to 
the veteran, including that pertaining to 
claims for PTSD.  In particular, explain 
that he may offer as evidence of his 
averred stressors the statements of 
members who served with him in Vietnam or 
individuals, including family members, 
friends, and service members to whom he 
may have confided the circumstances of 
his stressors during his active service 
or immediately after his discharge.

2. Obtain the veteran's complete service 
personnel file, to include copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.

Make all attempts to reconstruct missing 
or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" missing records. Document 
negative responses.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department. Request assistance from the 
service department as necessary, 
including to identify the units the 
veteran served with, their parent units, 
and their locations. Document negative 
responses.

4. The RO should issue an SOC to the 
veteran and his representative addressing 
the issue of entitlement to TDIU.   The 
veteran also must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including Pentecost, supra, and, if 
necessary, development required for cases 
involving personal assault under Patton, 
supra (citing VA Adjudication Procedural 
Manual M21-1), Part III, paragraph 
5.14(c), and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


